DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 02/07/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-26 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/074582, filed 09/28/2017, is acknowledged.
Priority claiming the benefit of US Provisional Application 62/447,051, filed 01/17/2017 and US Provisional Application 62/402,263, filed 09/30/2016, are acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 02/07/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the limitations “and (ii) from the planning data, generate pose commands that define poses of a tool robot for guiding the medical tool relative to the patient anatomy according to the planning data, and during an intra-operative phase, control guidance of the medical tool relative to the patient anatomy based on the pose commands" changing the scope of the claims, the examiner is considering new grounds of rejection for clarifying his position with the introduction of new references.
Applicant argues (on pages 11-12) that the references of record Kaouk, Kostrzewski and Kim do not teach the amended limitations.
In response, the examiner notes that Kaouk is teaching the development and recording  of a pre-operative surgical planning and rehearsing (abstract and Fig.1) and performing the planned surgical procedure on a model of the patient for training or rehearsal (Fig.1) or suggesting the application of the pre-operative surgical plan using a surgical robot on the patient tissue as intra-operative procedure ([0020] “The example method of FIG. 1, or any other method of use of the present invention, could also or instead be used to record information related to the use of a surgical robot in any desired way, recording items such as, but not limited to, the actions taken by the robot in response to at least one automated command, the actions taken by the robot in response to at least one manual command, the commands sent from one portion of the robot system to another, the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”) and applying the planned surgical procedure to the real surgical procedure as suggested in [0020] by automatically comparing in real time the positions of the tool with the positions of the tool during the planned procedure ([0026] using the step 108 of Fig.1 “when at least a portion of the surgical actions are performed manually and/or automatically (e.g., robotically), the position of at least a portion of a tool and/or a user may be detected and compared (optionally in real- or near-real-time) to a planned/expected position of a corresponding portion of a tool and/or a user at that planned surgical action of the planned surgical itinerary. As another example, a result of a performed surgical action (e.g., the length and/or orientation of a scalpel incision) could be detected and compared to a planned/expected result of a planned surgical action”. One of ordinary skill in the art would recognize as common understanding that following a pre-operative/planning protocol for the medical tool to follow automatically a planned trajectory towards a tissue target is implicitly teaching the planning protocol is including commands for the position and orientation of the medical tool  to follow the planned trajectory (position and orientation) as relative to the patient anatomy. Therefore, Kaouk is teaching and (ii) from the planning data, generate pose commands that define poses of a tool robot for guiding the medical tool relative to the patient anatomy according to the planning data considering Fig.1 steps 104 and 106 with the recording of surgical actions and at least suggests “during an intra-operative phase, control guidance of the medical tool relative to the patient anatomy based on the pose commands” considering Fig.1 step 108 and 110 according to the application of the planned procedure to patient tissue as in [0020] and [0026] according to the planned positions of the tool along the planned trajectory.
Regarding Kim, the examiner notes that Kim is only relied upon teaching the use of a tool replica configured to be a physical representation of the medical tool for the planning session and procedure but do not teach the amended limitation.
Applicant argues (on pages 12-13) that the references Quaid and Panescu as cited in the advisory action filed 01/18/2022, do not teach the amended limitations since Quaid does not teach a pre-operative phase with the generation of commands that define poses of a tool robot for guiding the medical tool relative to the patient anatomy according to the planning data and Panescu does not teach the generation of planning data in a pre-operative planning phase.
In response, the examiner is relying on Quaid for teaching a combination of a haptic device and a CAS computer-assisted surgery system including a pre-operative surgical planning ([0043]) with the determination of the pose of the different used instruments and the registration of the patient and pre-operative and intra-operative images within the coordinate system of the tracking system ([0043]) therefore aligning the surgical tools between the real-time intra-operative conditions and the pre-operative planning. Quaid teaches the combination of the haptic device and the CAS system for the determination of the correct poses for performing a suitable plan and performing the procedure according to that plan ([0059] “The combination of a haptic device and a CAS system is also useful for combining haptic exploration of diagnostic datasets and use of the haptic device as a primary input device for planning. In this way, haptic exploration naturally leads the user to a suitable plan for performing a procedure. Additionally, in some circumstances it is possible to have the haptic device and the tool coupled with it in the correct position for performing a procedure as a result of this exploration/planning process, eliminating the need to move the haptic device into position as a separate step”) therefore teaching the intra-operative procedure according to the exploration/planning process interpreted as a pre-operative plan. Additionally, Quaid teaches the use of the flow chart 140 (Fig.3C) for both intra-operative performance and pre-operative planning ([0064] “FIG. 3C is a flowchart of an exemplary method 140 for intra-operative haptic planning of a surgical procedure. Haptic device 113 is placed in the operating room such that surgical tool 112 may be positioned over a large portion of a clinically reasonable range of surgical approaches for a given surgical procedure. Surgical planning using method 140 is performed in the presence of the patient and preferably without surgical tool 112 being coupled to haptic device 113. Surgical tool 112 may be a non-contact medical device, such as a diagnostic or therapeutic radiation source. If desired, surgical planning using method 140 may be performed with surgical tool 112 coupled to haptic device 113 but being in a retracted state”) therefore defining during the planning step the registration of the haptic device with the anatomy and the haptic related to the medical tool will define the position/orientation of the tool relative to the patient tissue as a desired relationship with the target region (Fig.3C and [0064]-[0067] steps 142-148) therefore defining the pose/trajectory of the tool (Fig.3C and [0075] steps 162-164) during the pre-operative/planning process. Therefore, Quaid teaches a pre-operative phase with the generation of commands that define poses of a tool robot relative to the patient anatomy and clarify the interpretation of Kaouk teaching as related to the planning process.
In regard to Panescu, the examiner is considering Panescu teaching a robotic tool during intra-operative performance based on pre-planned process (p.7 7th ¶ “In various other embodiments, the display system 111 may include a navigation scheme (e.g., an image C (e.g., an image C) of the anatomical structure A that represents a pre-planned and / or actual trajectory of the device 104 within the patient P)” and 8th ¶ “composite images, such as images (C), that combine device and anatomical structure information from different sources (e.g., sensor based device attitude information combined with anatomical models generated before or during surgery) are an important element of the procedure” and 9th ¶ “the composite image C includes not only the posture of the distal end region of the device 104 relative to the target node, It can also indicate the path taken by the device 104”) therefore defining the position and orientation command during the pre-operative/planning process and applying them during the intra-operative performance, therefore teaching during an intra-operative phase, control guidance of the medical tool relative to the patient anatomy based on the pose commands.
Therefore the examiner is considering the Applicant’s arguments not persuasive and moot since they are directed to subject manners not previously presented and prosecuted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-17, 19-24, 26, are rejected under 35 U.S.C. 103 as being unpatentable over Kaouk (USPN 20150093734 A1; Pub.Date 04/02/2015; Fil.Date 09/25/2014) as evidenced with Kostrzewski et al. (USPN 20150100066 A1; Pub.Date 04/09/2015; Fil.Date 04/30/2014) and in view of Kim (2015 For.Pat. KR 10-2015-0007517 A; Pub.Date 2015-01-21; Fil.Date 2013-07-11).
Regarding claim 1, Kaouk teaches an anatomical model medical system for executing an anatomical model medical procedure (Title and abstract and [0005] with a method applied with a system including a 3D physical model of a patient tissue with at least one surgical action which is recorded as pre-operative step for surgical planning and then the method is applied to the native tissue of the patient and monitored to adhere to the recorded planning protocol and with [0019]-[0020] wherein a surgical robot may be used for performing the surgical actions first during a training session for planning/pre-operative session with a recorded session and followed by an intraoperative session with the robot utilizing the recorded planned protocol in an automatic or semi-automatic performance of the surgical actions with the use of medical tools as in [0021]), the anatomical model medical system comprising:
a medical tool configured to conduct at least one of an imaging, a diagnosis, and a treatment of a patient anatomy ([0021] “measurement system could be used to capture the positions and/or motions of the user and/or tools during the performance of one or more surgical actions” as in [0026] the use of a scapel with “the position of at least a portion of a tool and/or a user may be detected and compared (optionally in real- or near-real-time) to a planned/expected position of a corresponding portion of a tool and/or a user at that planned surgical action of the planned surgical itinerary. As another example, a result of a performed surgical action (e.g., the length and/or orientation of a scalpel incision)”); 
[...a tool replica configured to be a physical representation of the medical tool...]; 
an anatomical model configured to be a physical representation of the patient anatomy (Figs.1 and 2, [0012], [0019], [0031] with 100 and 200 for providing a 3D physical model of a patient tissue and claim 1 “providing a three-dimensional physical model of a patient tissue; performing at least one surgical action upon the physical model”); and 
a medical procedure controller configured to ([0012] “through the use of a computer or other graphical workstation interface” and [0023] “a specific series of surgical actions could be morphed together automatically and/or manually (e.g., with the assistance of a surgical robot controller”): 
during a pre-operative phase, (i) generate planning data that represents position planning of a medical tool relative to the patient anatomy based on guidance of the tool [...replica...]  relative to the anatomical model (Figs.1 and 2 steps 100-106 “producing a planned surgical itinerary including the at least one recorded action performed upon the physical model” or similarly steps 200-206), and 
(ii) from the planning data, generate pose commands that define poses of a tool robot for guiding the medical tool relative to the patient anatomy according to the planning data  wherein Kaouk is teaching recording  of a pre-operative surgical planning and rehearsing (abstract and Fig.1) and performing the planned surgical procedure as application of the pre-operative surgical plan using a surgical robot on the patient tissue as intra-operative procedure ([0020] “The example method of FIG. 1, or any other method of use of the present invention, could also or instead be used to record information related to the use of a surgical robot in any desired way, recording items such as, but not limited to, the actions taken by the robot in response to at least one automated command, the actions taken by the robot in response to at least one manual command, the commands sent from one portion of the robot system to another, the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”) and applying the planned surgical procedure to the real surgical procedure as suggested in [0020] by automatically comparing in real time the positions of the tool with the positions of the tool during the planned procedure ([0026] using the step 108 of Fig.1 “when at least a portion of the surgical actions are performed manually and/or automatically (e.g., robotically), the position of at least a portion of a tool and/or a user may be detected and compared (optionally in real- or near-real-time) to a planned/expected position of a corresponding portion of a tool and/or a user at that planned surgical action of the planned surgical itinerary. As another example, a result of a performed surgical action (e.g., the length and/or orientation of a scalpel incision) could be detected and compared to a planned/expected result of a planned surgical action”. One of ordinary skill in the art would recognize as common understanding that following a pre-operative/planning protocol for the medical tool to follow automatically a planned trajectory towards a tissue target is implicitly teaching the planning protocol is including commands for the position and orientation of the medical tool to follow the planned trajectory (position and orientation) as relative to the patient anatomy as evidenced by Kostrzewski within the same field of endeavor with automatic control of position of robotic effecter for medical tool using position commands to follow planned trajectories ([0087] “Surgical robot 304 includes an actuator 318 that controls movement of robotic arm 310 and positions the end effector 314 according to commands received from computing system 302 of surgical system 300” and [0113]  “The controller 412 processes the forces and torques and computes linear and angular correction of the end-effector position of the robot (step 508). The controller 412 sends commands to the motors of the robot to update the position of the end effector to a setpoint position 414 (step 510). The controller may check the current position of the position of the end-effector (step 512) and stops sending commands to the motors if the setpoint 414 position is reached. In some implementations, this process is performed continuously. In some implementations, the motors are servo or electric motors that are controlled by a servo control 410”). Therefore, Kaouk is teaching (ii) from the planning data, generate pose commands that define poses of a tool robot for guiding the medical tool relative to the patient anatomy according to the planning data; when considering Fig.1 steps 104 and 106 with the recording of surgical actions,
during an intra-operative phase, control guidance of the medical tool relative to the patient anatomy based on the pose commands (Fig.1 and [0026] “Once at least one surgical action has been commenced in block 108, adherence of the performed surgical actions to the planned surgical itinerary is monitored in block 110 of the example method of FIG. 1. This may be accomplished at least partially through the use of a system or method used in the recording of block 104. For example, when at least a portion of the surgical actions are performed manually and/or automatically (e.g., robotically), the position of at least a portion of a tool and/or a user may be detected and compared (optionally in real- or near-real-time) to a planned/expected position of a corresponding portion of a tool and/or a user at that planned surgical action of the planned surgical itinerary. As another example, a result of a performed surgical action (e.g., the length and/or orientation of a scalpel incision) could be detected and compared to a planned/expected result of a planned surgical action” and [0027] “If adherence monitoring is performed intraoperatively, the planned surgical itinerary could be adjusted intraoperatively”) considering Fig.1 step 108 and 110 according to the application of the planned procedure to patient tissue as in [0020] and [0026]-[0027] according to the planned positions of the tool along the planned trajectory as automatically followed by the pose commands of the planned protocol and also as evidenced by Kostrzewski within the same field of endeavor with automatic control of position of robotic effecter for medical tool using position commands to follow planned trajectories ([0087] “Surgical robot 304 includes an actuator 318 that controls movement of robotic arm 310 and positions the end effector 314 according to commands received from computing system 302 of surgical system 300” and [0113]  “The controller 412 processes the forces and torques and computes linear and angular correction of the end-effector position of the robot (step 508). The controller 412 sends commands to the motors of the robot to update the position of the end effector to a setpoint position 414 (step 510). The controller may check the current position of the position of the end-effector (step 512) and stops sending commands to the motors if the setpoint 414 position is reached. In some implementations, this process is performed continuously. In some implementations, the motors are servo or electric motors that are controlled by a servo control 410”).
Kaouk does not specifically teach the use of a tool replica configured to be a physical representation of the medical tool as in claim 1.
However, Kim teaches within the same field of endeavor of performing surgical action via a robotic system as directed by a user (Title, abstract) the use of either a medical tool or a replica of the medical tool for guidance of the surgical robotic system (p.1 2nd ¶  “if the operating surgeon catches the dummy or the real thing surgical instrument in 3D long-term image and it does the same motion as the actual surgery action, wherein the real thing surgical instrument as medical tool and the dummy surgical instrument being the tool replica, and Fig. 2 and p.1 2nd ¶  “if the operating surgeon catches the dummy or the real thing surgical instrument in 3D long-term image and it does the same motion as the actual surgery action” as surgical operation as treatment of the patient anatomy) therefore teaching the use of a tool replica configured to be a physical representation of the medical tool as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Kaouk with a tool replica configured to be a physical representation of the medical tool, since one of ordinary skill in the art would recognize that the use of a medical tool replica would have been an alternative use to the proper medical tool for performing a surgical action as known in the art as taught by Kim. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kim and Kaouk teaches the performance of surgical actions coupled with robot system with the use of medical tools. The motivation would have been to ideally provide an alternative use to the proper medical tool for training session of the robotic system, as suggested by Kim (Fig. 2 and p.1 2nd ¶).
Regarding independent claim 12, claim 12 presents all the limitations of claim 1 with the additional limitation at least one of an imaging system, a tracking system, a robotic system, and an augmented reality system. As discussed above, Kaouk, Kostrzewski and Kim teaches an anatomical model medical system for executing an anatomical model medical procedure, the anatomical medical procedure with all the limitations of claim 1 with Kaouk teaching the additional use of a robotic system ([0019]-[0020] wherein a surgical robot may be used for performing the surgical actions first during a training session for planning/pre-operative session with a recorded session and followed by an intraoperative session with the robot utilizing the recorded planned protocol in an automatic or semi-automatic performance of the surgical actions with the use of medical tools as in [0021]) therefore reading on the system comprising at least one of an imaging system, a tracking system, a robotic system, and an augmented reality system as claimed in claim 12. Therefore Kaouk, Kostrzewski and Kim teach claim 12.
Regarding independent claim 20, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 20. The claim 20 is therefore made obvious by the teachings discussed above mutandis mutatis.
Regarding the dependent claims 2-9, 11, 13-17, 19, 21-24, 26, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Kaouk, Kostrzewski and Kim.
Regarding claim 2, Kaouk teaches the medical procedure controller is further structurally configured to control a-generation of a model of information for manufacturing or selecting the anatomical model derived from an imaging of the patient anatomy ([0011] “The resultant "final" images of the native patient tissue could then be transformed into a physical model--made of any suitable material(s)--using any suitable manufacturing process such as, but not limited to, rapid prototyping and/or additive manufacturing processes, lost wax casting, and molding” and [0014] “For example, a patient-specific kidney could be substantially replicated in physical model form, to allow a user to rehearse one or more surgical approaches for that particular patient (e.g., to excise a particular tumor) or otherwise become familiar with the patient's specific anatomy for any reason. As another example, a kidney having a known type/class of pathology or structure could be chosen from a library to expose a trainee user to that particular kidney configuration without reference to the native tissue of a specific patient”).
Regarding claim 13, Kaouk teaches the imaging system is structurally configured to generate imaging data ID illustrative of an imaging of the patient anatomy; and wherein, responsive to a generation of the imaging data by the imaging system, the medical procedure controller is further structurally configured to control a-generation of information for manufacturing or selecting the anatomical model derived from the imaging of the patient anatomy ([0011] “The resultant "final" images of the native patient tissue could then be transformed into a physical model--made of any suitable material(s)--using any suitable manufacturing process such as, but not limited to, rapid prototyping and/or additive manufacturing processes, lost wax casting, and molding” and [0014] “For example, a patient-specific kidney could be substantially replicated in physical model form, to allow a user to rehearse one or more surgical approaches for that particular patient (e.g., to excise a particular tumor) or otherwise become familiar with the patient's specific anatomy for any reason. As another example, a kidney having a known type/class of pathology or structure could be chosen from a library to expose a trainee user to that particular kidney configuration without reference to the native tissue of a specific patient”).
Regarding claim 21, Kaouk teaches controlling, by the medical procedure controller a generation of information for manufacturing or selecting the anatomical model derived -9-Application No.: 16/336,603 Attorney Docket No: 2017P01521 WOUS Response to Office Action dated July 1, 2021 from an imaging of the patient anatomy ([0011] “The resultant "final" images of the native patient tissue could then be transformed into a physical model--made of any suitable material(s)--using any suitable manufacturing process such as, but not limited to, rapid prototyping and/or additive manufacturing processes, lost wax casting, and molding” and [0014] “For example, a patient-specific kidney could be substantially replicated in physical model form, to allow a user to rehearse one or more surgical approaches for that particular patient (e.g., to excise a particular tumor) or otherwise become familiar with the patient's specific anatomy for any reason. As another example, a kidney having a known type/class of pathology or structure could be chosen from a library to expose a trainee user to that particular kidney configuration without reference to the native tissue of a specific patient”).
Regarding claims 3 and 14, Kaouk teaches to control an incorporation of at least one of physiologically-relevant information and procedural-relevant information into the information for manufacturing or selecting the anatomical model ([0014] “For example, a patient-specific kidney could be substantially replicated in physical model form, to allow a user to rehearse one or more surgical approaches for that particular patient (e.g., to excise a particular tumor) or otherwise become familiar with the patient's specific anatomy for any reason. As another example, a kidney having a known type/class of pathology or structure could be chosen from a library to expose a trainee user to that particular kidney configuration without reference to the native tissue of a specific patient”).
Regarding claim 4 and 15, Kaouk teaches to control an incorporation of the position planning of at least one of the medical tool and the tool replica relative to the anatomical model into the information for manufacturing or selecting the anatomical model (Figs. 1 and 2 and [0020] controlling the positions of the robotic system during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”).
Regarding claim 5, Kaouk teaches controlling a position planning of the medical tool relative to the patient anatomy includes: the medical procedure controller being further structurally configured to control a procedural positioning of the medical tool relative to the patient anatomy derived from a procedural positioning of the at least one of the medical tool and the tool replica relative to the anatomical model (Figs. 1 and 2 and [0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”).
Regarding claim 6, Kaouk teaches controlling a tool guidance of the medical tool relative to the patient anatomy includes:-3-Application No.: 16/336,603 the medical procedure controller being further structurally configured to control a procedural positioning of the medical tool relative to the patient anatomy derived from a procedural positioning of the tool replica relative to the anatomical model (Figs. 1 and 2 and [0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”).
Regarding claim 7, Kaouk teaches, with Kim teaching the alternative use of the medical tool replica as discussed above for claim 1, controlling a tool guidance of the medical tool relative to the patient anatomy includes: the medical procedure controller being further structurally configured to control a procedural positioning of the tool replica relative to the anatomical model derived from a procedural positioning of the medical tool relative to the patient anatomy (Figs. 1 and 2 and [0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”). Attorney Docket No: 2017P01521 WOUS
Regarding claim 8 and 16, Kaouk teaches a tracking system in communication with the medical procedure controller, wherein the tracking system is structurally configured to generate tracking data informative of a positioning of the at least one of the medical tool and the tool replica relative to the anatomical model; and wherein, responsive to a generation of the tracking data by the tracking system, the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model (Figs. 1 and 2 with recording the planned surgical itinerary with monitoring adherence of the performed surgical actions to the planned surgical itinerary as performed by the robotic system as in [0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”).
Regarding claim 9 and 17, Kaouk, Kostrzewski and Kim both teach the robotic system as used for the surgical procedures with Kim teaching also the robotic system is structurally configured to generate pose data informative of a real-time pose of a tool robot relative to at least one of the patient anatomy and the anatomical model; and wherein, responsive to a generation of the pose data by the robotic system, the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model (p.4 3rd -10th ¶ with the “robot” as in Figs. 1 and 2, is controlling the execution of the surgical action by the robot with recognition and adjusting tool (Recognition and Tracking devices) comprising the part of the main control unit (Console) and the actual surgery is" the motion of asuch series of surgical action is recognized clearly and the motion of the acknowledged surgical action is transmitted with the sub-controller (Robot) with the real-time or the delay time and the surgical robot recognizes clearly the motion and the same surgical action the actually is executed in the long-term” with “if 3D long-term image is inputted to 3D hologram display " the direct specific surgical action is executed” as applied to a direct specific surgical action as planned action with the tracking device tracking the real medical tool or dummy as in Fig. 2 relative to the anatomical model, therefore providing guidance of the medial tool or replica with positioning , and as discussed above, Kaouk teaches the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool
Regarding claims 22 and 23, while Kaouk teaches at least one of controlling, by the medical procedure controller a generation of pose commands for at least one a procedural positioning of the medical tool relative to the patient anatomy derived from a planned path of the at least one of the medical tool and the tool replica delineated within an imaging of the anatomical model (Figs. 1 and 2 with recording the planned surgical itinerary with monitoring adherence of the performed surgical actions to the planned surgical itinerary as performed by the robotic system as in [0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue” with [0012] the consideration of using a “virtual anatomical model of the patient tissue” therefore using alternatively patient-specific imaging of the patient tissue) with similarly, Kim teaches the position and orientation of the medical tool or tool replica relative to the anatomical model (Figs. 1 and 2), as discussed for the independent claims above. Kaouk teaches also  controlling, by the medical procedure controller a generation of pose commands for at least one of a procedural positioning of the medical tool relative to the patient anatomy derived from at least one planned positioning of the least one of the medical tool and the tool replica relative to the anatomical model ([0020] controlling the positions of the robotic system with medical tool during planning “the positions of one or more portions of the robot system, or any other recordable factor related to robot use. Recorded information related to a surgical robot's interaction with the physical model may be used at a later time for an at least partially semiautomatic and/or fully autonomous robotic surgical procedure upon a native patient tissue”).
Regarding claim 24, similarly to claim 8, Kaouk teaches a tracking system which is included within the robotic system as discussed above and Kim similarly teaches a tracking system in communication with the medical procedure controller, wherein the tracking system is structurally configured to generate tracking data informative of a positioning of the at least one of the medical tool and the tool replica relative to the anatomical model; and wherein, responsive to a generation of the tracking data by the tracking system (p.4 6th-7th and 9th  ¶ “if the surgical action is executed in 3D long-term image as the operating surgeon catches the dummy or the actual surgery tool with recognition and adjusting tool (Recognition and Tracking devices) comprising the part of the main control unit (Console) and the actual surgery is" the motion of asuch series of surgical action is recognized clearly and the motion of the acknowledged surgical action is transmitted with the sub-controller (Robot) with the real-time or the delay time and the surgical robot recognizes clearly the motion and the same surgical action the actually is executed in the long-term” with “if 3D long-term image is inputted to 3D hologram display " the direct specific surgical action is executed” as applied to a direct specific surgical action as planned action with the tracking device tracking the real medical tool or dummy as in Fig. 2 relative to the anatomical model, therefore providing guidance of the medial tool or replica with positioning), and as discussed above, Kaouk teaches the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model. Additionally, similarly to claim 9, Kim teaches wherein the pose data informative of a real-time pose of a tool robot relative to at least one of the patient anatomy and the anatomical model (p.4 3rd -10th ¶ with the “robot” as in Figs. 1 and 2, is controlling the execution of the surgical action by the robot with recognition and adjusting tool (Recognition and Tracking devices).
Regarding claims 11, 19 and 26, Kaouk and Kim teach a system and method as set forth above. Kim teaches the system as configured to recognize a “series of motion” and indicating the operation of the surgical robot (abstract) the recognizing a kinetic of the medical tool. 
Kaouk and Kim do not specifically teach the medical procedure controller controls at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model based on at least one kinematic constraint of the medical tool as in claims 11, 19 and 26.
However, Kostrzewski teaches within the same field of endeavor of guidance of surgical tools (Title and abstract) being performed in order to accurately execute pre-operative planning ([0003] and [0008] and [0010] wherein “The desired position of the implant may also be determined and proposed by the system.  In the operating room the surgeon may be guided by the robotic system (e.g., robotic guidance of the surgical tools) with the robotic system with the tool as surgical drill with haptic/force sensors in order to provide haptic feedback to the user/surgeon to direct the user/surgeon if the drill tip of the medical tool has reach a “no-go zone” and to avoid misalignment of the tool ([0135]) therefore limiting the displacement of the medical tool by considering kinematic constraints on the tool positioning and displacement planning therefore reading on the medical procedure controller controls at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model based on at least one kinematic constraint of the medical tool.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to adapt the system-method of Kaouk, Kostrzewski and Kim with the medical procedure controller controls at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica relative to the anatomical model based on at least one kinematic constraint of the medical tool, since one of ordinary skill in the art would recognize that utilizing force/haptic sensors on medical tool for providing feedback with kinematic constraints was known in the art, as taught by Kostrzewski. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Kim and Kostrzewski teach surgical robotics for training and practicing. The motivation would have been to ideally provide safety control and limits for positioning and displacing the medical tool outside no-go zones for patient safety, as suggested by Kostrzewski ([0135], [0127]).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaouk (USPN 20150093734 A1; Pub.Date 04/02/2015; Fil.Date 09/25/2014) as evidenced with Kostrzewski et al. (USPN 20150100066 A1; Pub.Date 04/09/2015; Fil.Date 04/30/2014) and in view of Kim (2015 For.Pat. KR 10-2015-0007517 A; Pub.Date 2015-01-21; Fil.Date 2013-07-11) as applied to claims 1-9, 11-17, 19-24, 26, and further in view of Tuchschmid et al. (USPN 20150325151 A1; Pub.Date 11/12/2015; Fil.Date 07/16/2015).
Kaouk, Kostrzewski and Kim teach a system and method as set forth above.
Kim additionally teaches an [...augmented...] reality system in communication with the medical procedure controller wherein the [...augmented...] reality system is structurally configured to control a user interaction with at least one hologram; and52017P01521WOUS wherein, responsive to the user interaction with the at least one hologram (Figs. 1 and 2 with combination of real imaging of the anatomical model and the holography image with a holographic imaging system as reality system in communication with the controller providing data  of the anatomical model and of the medical tool/tool replica) , and as discussed above, Kaouk teaches the use of virtual anatomical model and the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool and a tool replica
Kaouk, Kostrzewski and Kim do not specifically teach the reality system being an augmented reality system as in claims 10 and 18.
However, Tuchschmid teaches within the same field of endeavor of medical simulation system (Title and abstract) the use of an augmented reality system ([0002], [0004] and claims 1 and 12) in order to provide training for clinicians and direct feedback during simulation of medical procedures utilizing positioning and orientation sensors for tools to generate and render the tool image virtual to display (claim 11).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to adapt the system-method of Kaouk, Kostrzewski and Kim with the reality system being an augmented reality system, since one of ordinary skill in the art would recognize that utilizing an augmented reality system was known in the art, as taught by Tuchschmid. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Kim and Tuchschmid both teach the use of medical procedures simulations. The motivation would have been to ideally provide better medical training with direct feedback to clinicians/surgeons, as suggested by Tuchschmid ([0002], [0004], and claims 1, 11 and 12).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kaouk (USPN 20150093734 A1; Pub.Date 04/02/2015; Fil.Date 09/25/2014) as evidenced with Kostrzewski et al. (USPN 20150100066 A1; Pub.Date 04/09/2015; Fil.Date 04/30/2014) and in view of Kim (2015 For.Pat. KR 10-2015-0007517 A; Pub.Date 2015-01-21; Fil.Date 2013-07-11) as applied to claims 1-9, 11-17, 19-24, 26 and further in view of Verard et al. (USPN 20140282008 A1; Pub.Date 09/18/2014; Fil.Date 10/15/2012).
Kaouk, Kostrzewski and Kim teach a system and method as set forth above.
While Kim teaches as discussed above the use of an imaging system with 3D hologram (Figs. 1 and 2 and p.3 3rd ¶ hologram) and as discussed from the independent claims, Kaouk teaching the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool  relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool
However, Verard teaches within the same field of endeavor virtual medical practice (Title, abstract and [0057]) the use of holographic user interface (Title and abstract) allowing the user to interact with the 3D holographic image ([0047]) and monitoring the space and objects within the holographic image using a localization system for position and orientation (abstract) with the configuration for the user to interact with the hologram with drawing path, planning trajectory, creating no-go zones ([0047]) therefore reading on user interacting with a hologram, wherein, responsive to a user interaction with the at least one hologram, the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool  relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to adapt the system-method of Kaouk, Kostrzewski and Kim with user interacting with a hologram, wherein, responsive to a user interaction with the at least one hologram, the medical procedure controller controls the at least one of the position planning and the tool guidance of the medical tool  relative to the patient anatomy derived from at least one of the position planning and the tool guidance of the at least one of the medical tool
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793